Citation Nr: 1617410	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active, honorable service from July 1965 to June 1972.  He died in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

In her substantive appeal, the appellant noted that the Veteran's medical records from the hospital where he was treated and ultimately died were relevant to her claim and had not been obtained.  Although the claims file includes documents related to seeking relevant medical records, the Board highlights that although the AOJ references multiple attempts to seek records the referenced notice letters to not appear to be of file.  For this reason, the Board remands to allow another attempt to seek relevant records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the Veteran's June 2008 death) records of any/all VA or private treatment the Veteran had received for his bladder cancer; this specifically includes private treatment records from the John Sealy Hospital and any other part of the University of Texas Medical Branch (UTMB Health).

2. The AOJ should them complete any other development necessary based on review of any received medical records.

3. The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




